Citation Nr: 1710163	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  11-09 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for a traumatic brain injury (TBI), to include residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Redman, Counsel






INTRODUCTION

The Veteran served on active duty from June 1998 to August 1998 and from May 2001 to May 2004.  Among other awards and decorations, the Veteran received the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana. 

The Veteran requested a hearing before a Veterans Law Judge.  The hearing was scheduled in June 2014 and he was properly notified.  He failed to appear for the hearing without explanation.  He has not requested that the hearing be rescheduled.  Therefore, his request for a hearing is deemed to have been withdrawn.  

In July 2014, the Board denied the Veteran's claim.  He appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2015 Memorandum Decision, the Court set aside the Board's July 2014 decision and remanded it for readjudication or further development.  In February 2016, the case was remanded for additional development.  The case has now been returned to the Board for further appellate action.


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's has a current diagnosis of TBI that is a result of his military service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the Veteran's TBI was incurred in or is otherwise related to his active service.  38 U.S.C.A. §§ 1101, 1110, 1154 (b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303 (b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303 (d).  Other specifically enumerated disorders, such as organic disease of the nervous system (including TBI), will be presumed to have been incurred in service if manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the United States Court of Appeals for the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In relevant part, 38 U.S.C.A. § 1154 (a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107 (b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran contends that he experienced a traumatic brain injury while serving in Iraq in November 2003.  Specifically, he has indicated that while on patrol, his vehicle was struck by two rocket propelled grenades (RPGs).  According to a VA medical record dated in January 2009, the Veteran reported that he experienced post-blast confusion for about thirty seconds immediately after this incident, but that he did not lose consciousness or have any posttraumatic amnesia.  He also reportedly experienced headaches and nausea for the following three or four days, but returned to regular duty the day of the incident.  The Veteran's DD Form 214 shows that he was an infantryman stationed in Iraq during the time of his injury and his statements regarding this incident are consistent with the circumstances of such service.  38 U.S.C.A. § 1154 (b). 

The Board finds the Veteran's contentions of exposure to an in-service blast event to be credible and thus it is found that the in-service event occurred as described.  Further, the Veteran is competent to report observable symptoms such as headaches, blurred vision, nausea, difficulty going to sleep, sexual dysfunction, irritability or restlessness, and short term memory loss.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, he is not competent to diagnose the cause of such symptoms or the presence of a current TBI, as this is a complex medical determination beyond his lay competence. 

A December 2008 OEF/OIF post deployment transition provider note reflects that the Veteran had been back for four years and had been putting off his post-deployment medical evaluation.  It was noted that he was discharged without completing his ACAP processing.  It was also noted that a TBI screen was positive.

A January 2009 VA treatment record noted that during service, the Veteran was exposed to numerous different blasts that included RPGs, mortars, and IEDs.  The Veteran described one event when his HumVee was hit by two RPGs.  The two other passengers of the HumVee were injured, and one of them later died.  The Veteran experienced blast confusion for about 30 seconds.  He did not lose consciousness or have any posttraumtic amnesia.  He reported having headaches and nausea for three or four days following the event, but that he returned to regular duty the day of the incident.  Since then, he has occasional dizziness, difficulty with memory and attention, significant anxiety and depressive symptoms.  The assessment was history of blast exposure with mild traumatic brain injury.  His initial screen summary was positive for a TBI.  A thorough, TBI second level VA evaluation resulted in findings consistent with a positive TBI diagnosis for the Veteran.  Furthermore, the treating physician found that the Veteran's current clinical symptom presentation was most consistent with a "combination of TBI and Behavioral Health condition(s)."  At his first follow up visit in February 2009, the assessment was mild TBI.

A March 2009 VA neuropsychological consultation report reflects that the Veteran was referred for neuropsychological evaluation following complaints of memory and attention problems.  For the most part, the Veteran's performance on examination was within expectations.  However, there were some indications of a relative weakness in visual spatial skills and attention, as well as some psychomotor slowing.  The pattern of weakness demonstrated in that evaluation was noted to be most consistent with cognitive problems associated with PTSD.  It was noted that the Veteran could be expected to improve as PTSD symptoms were stabilized or resolved.  It was recommended that the Veteran would benefit from psychotherapy to address symptoms of PTSD, as well as cognitive retraining to improve strategies for studying and compensating for his attention problems.  The VA authoring clinical neurologist opined that the majority of individuals who suffered a mild TBI (such as the Veteran did) recovered completely.  However, it was noted that if the Veteran continued to experience cognitive problems after PTSD symptoms are stabilized, he could be evaluated again to rule out residual effects of mild TBI.  As a follow-up to this consultation, in April 2009, the same neuropsychologist met with the Veteran and explained to him that there was no clear indication of cognitive sequela of TBI, and that his weaknesses were more likely associated with attention problems associated with anxiety.  In June 2009, the Veteran moved to Montana and visited the VA hospital in Fort Harrison regarding a TBI screening.  The nurse recorded that a TBI screening was not required due to previous TBI diagnosis.  In July 2009, he was seen again at the Fort Harrison VA hospital where records showed that the Veteran's history was obtained from chart review, including but not limited to, the OEF/OIF Initial Assessment and TBI Second Level Evaluation notes.

A September 2009 VA TBI examination report reflects that the Veteran endorsed a history of headaches since his in-service injury.  He also reported nausea, blurred vision, short term memory loss, difficulty going to sleep, sexual dysfunction, complaints of hearing loss, and irritability or restlessness.  Ultimately, the examiner found that the Veteran's history of a mild TBI was without evidence for current residuals based in part on his CT scan that was completed in August 2009.  The examiner noted that the Veteran marked on his 2003 post-deployment health assessment that he did not have any of the following symptoms or onset of following symptoms during his deployment:  chronic cough, running nose, fever, weakness, headaches, swollen joints, stiff joints, painful joints, back pain, muscle aches, numbness or tingling of hands or feet, skin disease or rash, redness or eyes with tearing, dimming of vision, chest pain or pressure, dizziness/fainting/light headedness, difficulty breathing, still feeling tired after sleeping, difficulty remembering, diarrhea, frequent indigestion, vomiting, or ringing in the ears.  The examiner opined that the following symptoms were more likely than not related to other factors such as musculoskeletal overuse or mental health issues such as PTSD/anxiety/depression/stress, and not symptoms of TBI:  headaches, blurred vision with headache pain, lumbar spine pain, short term memory loss, difficulty going to sleep, anxiety, sexual dysfunction, hearing loss, irritability, and restlessness.  The assessment was history of mild TBI without evidence for residuals.  

A September 2009 VA PTSD examination report noted that motor activity and subjective symptoms were deferred to the medical examiner.  The examiner opined that deficiencies in judgment and social interaction were due to PTSD, not TBI.  The examiner further opined that neurobehavioral effects (such as irritability and verbal aggression) were the same as the arousal symptoms of the Veteran's PTSD, and therefore could not be said to be caused by TBI.  Communication, visual spatial orientation, and consciousness were all normal.  Testing revealed that cognitive difficulties were more likely due to PTSD and not TBI.  

A March 2016 PTSD VA examination report reflects that the Veteran has current diagnoses of TBI and PTSD.  The examiner opined that it was not possible to differentiate what portion of each symptom was attributable to each diagnosis.  The examiner specifically noted that it was impossible to differentiate symptoms secondary to TBI from other probable confounds such as sleep impairment, chronic pain, and post-trauma symptoms.  

A March 2016 TBI examination report reflects that in 2003 the Veteran's vehicle in Iraq was his by two RPGs.  He hit his head on the steering wheel and was unsure if he lost consciousness.  He stated that afterwards he had headaches and nausea, and he could not sleep for a couple of weeks.  He also noted several situations in service in which he was exposed to explosions.  The examiner noted that visual spatial orientation was normal, as was motor activity.  Subjective symptoms that do not interfere with work, instrumental activities of daily living, or relationships were noted to be mild/occasional headaches and anxiety.  Neurobehavioral effects, consciousness, and communication were noted to be "not applicable."  The examiner noted that the Veteran had headaches and mental disease due to his TBI.  The examiner opined that the Veteran had a diagnosis of TBI.  The history relating to the TBI diagnosis was multiple near blast exposures while deployed in Iraq.  Subsequently, it was noted that neuropsychological testing from March 2009 revealed that it was not possible to distinguish between PTSD and TBI symptoms.   The examiner noted that he was asked to determine whether the Veteran had current residuals of a TBI (or whether he had them during the period of the appeal, which began in February 2009), and to state whether it is at least as likely as not that the TBI residuals began during service or are related to service, including the in-service TBI.  The examiner, a board certified psychiatrist and neurologist, opined, "Regrettably, it is not possible to differentiate symptoms caused by a TBI from symptoms caused by PTSD without resorting to mere speculation."  The examiner further stated that the Veteran had not actively sought treatment for his PTSD and according to a recent polytrauma note, he was referred for speech therapy, but he never made an appointment or attended a visit.  Therefore, the examiner opined it was impossible to determine the etiology of his several symptoms, including impairments in mood, concentration, anxiety, and short-term memory function.

A March 2016 VA headaches examination report noted that the Veteran was diagnosed with headaches in July 2009.  The Veteran reported that he had no previous headaches before the incident in service.  His headaches started immediately after the incident.  They were daily for about a year.  His headaches then began to subside, but he still had them about four days a week.  The VA examiner noted that medical literature stated that most severe symptoms of a TBI appear within minutes of the injury; delayed symptom onset is very rare.  In the general public, there was measurable improvement within hours of injury, with gradual symptom recovery in seven to 10 days.  There was lack of scientific based literature to support a different recovery for Veterans that experience an IED blast.  Literature showed that symptoms persisting beyond expected recovery course were often attributable to non-injury related factors.  Generally, one would expect improvement rather than progression in those residuals following a mild TBI with symptoms usually resolving within three months after trauma.  It was extremely rare for symptoms to last for more than a year.  Therefore, in review of the records that noted the length of time from the reported IED explosion to the onset of the Veteran's headaches, multiple records reporting no headaches during and several years after service, a reported increase in headaches post service with evidence of other stressors that could cause headaches (overuse of medications), normal imaging, no recent neurology evaluation, and the medical literature, the examiner opined that it was less likely as not that the Veteran's increase in headache symptoms was related to his mild TBI and are more likely due to non-service connected conditions, such as night shift work creating change of sleep and medication overuse.  Based upon the lack of evidence to support residuals of TBI, the examiner opined that it was less likely than not that the TBI residuals, if any, began during service or were related to any incident of service, to include an in-service TBI.  The examiner noted that the January 2009 VA second level TBI evaluation report and the March 2009 VA neuropsychological consult do not reflect that the examiners reviewed the service treatment records.  The examiner noted that such diagnoses were made pursuant to the Veteran's subjective report.  Finally, the examiner pointed to several lay statements from the Veteran, his father, and his mother which did not mention headaches.  

While there is conflicting evidence regarding whether the Veteran displayed TBI residuals at the September 2009 and March 2016 VA examinations, the fact remains that the Veteran was diagnosed with a TBI in January and February 2009, after extensive examination and testing.  Moreover, the March 2016 VA PTSD and TBI examination reports note a current diagnosis of TBI.  Those diagnoses were rendered during the pendency of the claim.  In this regard, it is well established that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131 (West 2002); see also Degmetich v. Brown, 104 F.3d 1328 (1997).  This requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  

The Board recognizes that the March 2016 VA headaches examiner indicated that the January 2009 diagnosis was rendered based upon subjective complaints and not based upon review of the service treatment records.  However, on review of the January 2009 VA TBI second level evaluation, the Board finds that it is based upon thorough examination of the Veteran.  Moreover, the Board finds that the service treatment records are irrelevant to such a medical finding, as the Board has already conceded the occurrence of the blast incident in service, and the Board otherwise finds the Veteran credible in reporting his history and symptoms.  There is no reason to doubt the validity of the diagnoses made in January and February 2009, and repeated in March 2016.  In addition, the March 2016 PTSD and TBI examiners opined that the Veteran had a TBI, and that the symptoms of TBI were indistinguishable from the symptoms of PTSD.  

With regard to a link, established by medical evidence, between the currently diagnosed TBI and the claimed in-service incident, the Board finds that the evidence is in equipoise, and as such, is sufficient to grant the claim.  In this regard, the Board finds that the January 2009 VA second level TBI evaluation noted that the Veteran had a history of blast exposure with mild traumatic brain injury.  That finding was made based on a review of the relevant history and concurrent examination of the Veteran.  Despite the opposite conclusions drawn, the September 2009 VA TBI examiner and March 2016 VA headaches examiner generally relied on a lack of current residuals found.  In particular, the March 2016 VA headaches examination report provided an opinion that the TBI, if any, was not due to service (including the in-service TBI) because the Veteran's increased headaches were not residuals of/due to TBI.  The Board finds that one symptom (headaches) being found unrelated to TBI does not suffice to explain why the Veteran's TBI, clearly diagnosed during the period of the claim, is not related to the blast exposure during service.  In this regard, the Board acknowledges that there is conflicting evidence regarding what specific residuals the Veteran currently has due to his TBI.  The Board finds that the Veteran has a diagnosis of TBI made after thorough examination in January 2009 by a medical professional, and such diagnosis is linked by competent medical evidence to the in-service blast exposure.  While there is certainly evidence against the claim, there is no direct competent medical evidence that the TBI diagnosed in January 2009 is not due to the reported blast in service.  As stated previously, there is merely disagreement in the medical records as to whether, and to what extent, any current residuals are present.  

Therefore, the Board finds that the evidence for and against the claim is at least in equipoise and the decision should be decided in favor of the Veteran.  Accordingly, the Board finds that entitlement to service connection for a TBI, and residuals of such, is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for a TBI, to include residuals, is granted.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


